Citation Nr: 1530251	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right eye injury.

3.  Entitlement to service connection for right eye disability.

4.  Entitlement to service connection for left carpal tunnel syndrome (CTS).

5.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

6.  Entitlement to a compensable rating for hyperpigmentation of the left shoulder, left hip and left thigh.




REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979 and from April 1981 to June 1995.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of whether new and material evidence has been received to reopen a claim for service connection for a right ankle disorder, entitlement to service connection for left carpal tunnel syndrome, entitlement to service connection for right eye disability, entitlement to a rating in excess of 10 percent for bilateral pes planus, and entitlement to a compensable rating for hyperpigmentation of the left shoulder, left hip and left thigh are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of March 1996 notification of a March 1996 RO rating decision that denied service connection for residuals of a right eye injury.

2.  Since the March 1996 RO denial of the claim for service connection for residuals of a right eye injury, new evidence was received that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1996 RO decision that denied a claim for service connection for residuals of a right eye injury is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (1995).
 
2.  Evidence received since the March 1996 RO rating decision that denied service connection for right eye disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id.  

38 C.F.R. § 3.156(b) (Pending claim) provides that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an  appellate decision and referred to the agency of original jurisdiction by the Board of Veterans' Appeals without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

The Veteran did not submit a notice of disagreement or new and material evidence within one year of March 1996 notification of a March 1996 RO rating decision that denied service connection for residuals of a right eye injury.  As a result, the March 1996 RO decision that denied a claim for service connection for residuals of a right eye injury is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (1995).

The March 1996 RO rating decision denied the Veteran's claim on the basis that although there was a record of treatment in service for residuals of injury to the eye, no permanent residual or disability subject to service connection was shown by the evidence of record.

Evidence submitted in connection with the Veteran's application to reopen, submitted in November 2010, includes diagnosis of a right eye cataract, with the Veteran undergoing surgery for a right eye cataract in July 2013.

This evidence relates to a previously unestablished fact required to establish service connection for right eye disability, i.e., a current disability, and, raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 120-21.  Accordingly, the claim for service connection for residuals of a right eye injury is reopened.  


ORDER

The claim for service connection for residuals of a right eye injury is reopened.


REMAND

In correspondence received in July 2012 the Veteran asserted that his September 2011 VA examination did not adequately evaluate the severity of his service-connected bilateral pes planus and skin disorder, and described continued worsening of these disorders since the time of the September 2011 VA examination.  VA records of treatment show continuing treatment for foot pain through May 2013.  Accordingly, new examinations as to the service-connected foot and skin disorders are warranted.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

It appears that the Veteran's service treatment records for the period from November 1976 to November 1979 were never obtained and associated with the claims file.  The January 2012 rating decision on appeal and the July 2013 Statement of the Case indicate that service treatment records from November 1976 through November 1979 were included among the evidence considered, but make no mention of the service treatment records for the period from April 1981 to June 1995, which are associated with the claims file.  There is a lack of specific references in the claims file pertaining to individual service treatment records for the period from November 1976 to November 1979.  Thus, it appears that in fact the service treatment records for the period from April 1981 to June 1995 were obtained but the service treatment records for the period from November 1976 to November 1979 were not.  The service treatment records for the period of active service from November 1976 to November 1979 should be sought and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).     

There is currently competent evidence of a current right eye disorder and of in-service right eye complaints, but there is insufficient evidence to resolve the matter of service connection for residuals of a right eye injury.  The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, the Veteran should be afforded a VA examination as to the reopened issue of service connection for right eye disability.  See 38 U.S.C.A. § 5103A(d).

On remand, the AOJ should seek to obtain any additional relevant records of VA or private treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all relevant records of VA and non-VA health care providers who have treated his right eye, left carpal tunnel, right ankle, or bilateral pes planus disorders, or for hyperpigmentation of the left shoulder, left hip and left thigh, that may not have been previously received in connection with his appealed claims.  

After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

2.  Contact all necessary sources to obtain the Veteran's complete service treatment records for the period from November 1976 to November 1979.

3.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA eye examination.  The claims file should be reviewed by the examiner, and the examiner is asked to provide a fully reasoned explanation for his or her opinions based on established medical principles and his or her clinical experience and medical expertise.  

The examiner is asked to seek to confirm and take a more specific history as to the Veteran's reported right eye injury in 1982.  The examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has a current right eye disorder that began during service or is related to any incident of service.  

4.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the current severity of his bilateral pes planus.  The claims file should be provided to the examiner.

5.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA skin examination for the purpose of determining the current severity of his service-connected hyperpigmentation of the left shoulder, left hip and left thigh and his service-connected scars of the left and right feet.  The claims file should be provided to the examiner.

The AOJ should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  This should include consideration of whether, in light of any newly obtained service treatment records or records of post-service treatment or other evidence, a VA examination is warranted for the matters of service connection for left carpal tunnel syndrome or a right ankle disorder.

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


